DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.
Claims 1-14 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on April 12, 2022; May 13, 2022 and July 1, 2022 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasberger (US 4,380,676).
Rasberger discloses a process according to claim 1 comprising the process steps of:
a} adding sodium n-dodecyl sulfate,
b) adding a base,
c) adding a phenol of the formula (I):

    PNG
    media_image1.png
    175
    246
    media_image1.png
    Greyscale

where R1, R2, R3 R4 are selected from:
-H, -(C1-C12)-alkyl, -C6-aryl;
wherein the alkyl groups and aryl groups cited may be substituted as follows:
substituted -(C1-C12)-alkyl groups, substituted -C6-aryl, substituted may have one or more substituents; the substituents are each independently selected from: -(C1-C4)-alkyl,
d) heating the reaction mixture of a) to c),
e) adding hydrogen peroxide to the reaction mixture,
f) cooling the reaction mixture so that the product (II) precipitates:

    PNG
    media_image2.png
    183
    304
    media_image2.png
    Greyscale
(abstract; column 1, lines 41 to column 2, line 64; column 3, lines 5-55; Example 1 and claims 1-11).
Rasberger discloses the process according to Claim 2, where R1, R2, R3, R4 are selected from:-H and -(C1-C12)-alkyl (column 2, lines 15-21 and 53-63 and Example 1).
Rasberger discloses the process according to Claims 3, where R2 and R4 are each -H (column 2, lines 22-30; Example 1 and claim 3).
Rasberger discloses the process according to Claim 4, where R1 and R3 are selected from: -(C1-C12)-alkyl (column 2, lines 53-59; Example 1 and claim 3).
Rasberger discloses the process according to Claim 5, where R1 and R3 are -(C1-C12)-alkyl (column 2, lines 53-59; Example 1 and claim 3).
Rasberger discloses the process according to Claim 6, wherein the phenol (I) has the structure (3):

    PNG
    media_image3.png
    177
    195
    media_image3.png
    Greyscale
(column 2, lines 54-55 and Example 1).
Rasberger discloses the process according to Claim 7, wherein the base in process step b) is sodium hydroxide (column 3, lines 13-16 and Example 1).
Rasberger discloses the process according to Claim 8, wherein the heating in process step d) is carried out at a temperature in the range from 50°C to 100°C (abstract; column 2, lines 65-68; Example 1 and claim 4).
Rasberger discloses the process according to Claim 9, wherein the addition of hydrogen peroxide in process step e) is carried out by dropwise addition of a hydrogen peroxide solution (column 3, lines 28-31 and Example 1).
Rasberger discloses the process according to Claim 10, wherein the temperature set in process step d) is maintained during the addition of hydrogen peroxide (column 3, lines 28-31).
Rasberger discloses the process according to Claim 11, wherein the temperature set in process step d) is maintained over a period in the range from 10 minutes to 2 hours after the addition of hydrogen peroxide (column 2, lines 66-68 and Example 1).
Rasberger discloses the process according to Claim 14, comprising the additional process step g) washing the precipitated product with water (Example 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rasberger (US 4,380,676) as applied to claims 1-11 and 14 above, and further in view of Dodd (US 4,180,686).
Rasberger discloses the process as described above for claims 1-11 and 14 (abstract; column 1, lines 41 to column 2, line 64; column 3, lines 5-55; Example 1 and claims 1-11).
Rasberger differs from claim 12 in that Rasberger does not disclose the additional process step f2) active cooling of the reaction mixture and further differs from claim 13 in that Rasberger does not disclose, wherein the active cooling is effected with the aid of an ice bath.
Dodd discloses a process for the oxidative coupling of alkylphenols (see entire disclosure). Dodd discloses that any person skilled in the art can recover the product from the reaction mixture using known techniques (column 3, lines 5-6).  One such known isolation techniques comprises a further cooling step in an ice-water bath (column 3, lines 35-41).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the oxidative coupling product of Rasberger could be isolated by a further cooling step in an ice-water bath, since Dodd discloses that any person skilled in the art can recover an oxidative coupling product from its reaction mixture using known techniques, which include the isolation technique of a further cooling step in an ice-water bath.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699